Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Allen (7451872) in view of Maman (20200305565).  Allen teaches a combining unit with first annular member 83,
a second seamless annular member 86, a first zipper unit 19 and a second zipper unit 21, the first seamless annular member being located adjacent to the second seamless annular member and a slit (the overlapping of 83 and 86 forms the slit OR the space between the overlapping of 83 and 86 and the zipper) being provided between the first seamless annular member and the second seamless annular member, the first zipper unit having a first free end and a first zipper end, the first free end being connected with an end of the first seamless annular member, the second zipper unit having a second free end and a second zipper end, the second free end being connected with an end of the second seamless annular member, the first zipper end and the second zipper end being capable of being meshed with each other, the first zipper end and the second zipper end being located correspondingly to the slit.  
Allen meets all claimed limitations except for the annular member being seamless.  In this art means that the connection is free of stitching.  Maman teaches that it is known in the art to provide other method including welding or adhesive:
[0070] ... The attachment of the zipper arrangement  16a to the peripheral flange 26a is made, for example, via sewing or stitching,  or via adhesive bonding techniques. (with emphasis)

.

Claims 1-3, and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morszeck (8695769).  Morszeck teaches a first case shell (2) having a first shell wall, and a first accommodating space and a first annular rim  which are defined by the first shell wall in fig. 1, a second case shell (4) having a second shell wall, and a second accommodating space and a second annular rim, which are defined by the second shell wall in fig. 1, a combining unit (fig. 4) comprising a first and second seamless annular member (6), a first and second zipper units (18), each zipper unit having a first free end  and a first zipper end, the first free end being connected with an end of the first seamless annular member (at 22/28), the first zipper end and the second zipper end being capable of being meshed with each other, another end (at 37) of the first seamless annular member 6 being detachably fastened to the first annular rim of the first and second case shells at 22/28 (fig. 4)
Regarding the “detachably fastened” note that this profile at 22/28 is made for insertion and therefore meets the “detachably fastened” limitation.
(15)    Frame element 6 consists e.g. of a continuously cast metal profile  wherein, on one or both sides, the outer edges of said metal profile,  particularly on the end side, are formed with a receiving profile 28 for an  edge profile 22 of the zipper 10 or of a suitcase shell 2,4. (with emphasis)

Regarding claim 2, note the embedding portion at 28 and the shell 2/4 in fig. 4.
Regarding claim 3, note the complete surrounding of portion 6 in fig. 1.

Regarding claim 7, there is a third and fourth zipper unit at 20 in fig. 4.  This zipper unit 20 and at least a portion of zipper at 18 are opposite sides of the connecting band at the edge in fig. 4.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arvidsson (20190261751) in view of Maman (20200305565).  Arvidsson teaches a combining unit with first annular member 10, a second seamless annular member 11, a first zipper unit 28 and a second zipper unit 29, the first seamless annular member being located adjacent to the second seamless annular member and a slit (the space between 22 and the zipper 28/29 in fig. 3a) being provided between the first seamless annular member and the second seamless annular member, the first zipper unit having a first free end and a first zipper end, the first free end being connected with an end of the first seamless annular member, the second zipper unit having a second free end and a second zipper end, the second free end being connected with an end of the second seamless annular member, the first zipper end and the second zipper end being capable of being meshed with each other, the first zipper end and the second zipper end being located correspondingly to the slit.  
The first side wall 12, of the first part 2, may be provided with a first connecting part 10, where the first connecting part 10 is provided with a groove 25 which receives the first edge 14 of the first side wall 12.  The first connecting part 10 may be permanently attachedto the first side wall 12 through welding, adhesion, or other types of permanent fixation. (with emphasis)


Regarding claim 9, note the embedding portion at 10 and the connecting bands at 26 on first zipper 8. the first embedding portion and the second embedding portion both have an outer wall, an inner wall and an inserting groove defined between the outer wall and the inner wall.  

Claims 4-5, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541. The examiner can normally be reached 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe Jr. can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/Examiner, Art Unit 3733